DETAILED ACTION
The present application and its arguments have been reviewed and currently claims 11-13, 15-21, 24-25, and 29 are allowed, claims 3, 5-9 and 22-23 are objected to, claims 1, 2, 4, 10, and 26-28 are rejected, and claim 14 is cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4, 10, and 26-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see page 11, lines 6-13; page 13, lines 1-8; page 14, lines 6-15; page 15, last 3 lines; page 18, lines 1-2, filed 11/23/2021, with respect to claim(s) 3, 5-9, 11-13, 15-25, and 29, have been fully considered and are persuasive because it would not have been obvious to one of ordinary skill in the art before the effective filling date to modify the bottom surface of Somers (U.S. Patent No. 4,940,261) due to Somers teaching away from modifying the shape of the bottom surface since the bottom surface purposefully engages the arcuate portions.  
Therefore, the rejection of claims 3, 5-9, 11-13, 15-25, and 29 has been withdrawn. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 10, and 26-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Korgaonkar (U.S. Patent No. 4,373,235).
	Claim 1, Korgaonkar discloses:
A coupling segment (considered as 4 in Fig. 1) comprising: 
an arcuate central portion (considered as the center portion of the arc of element 4 in Fig. 1) defining a first end (considered as 5 in Fig. 1), 
a second end (the opposite end of 5 in Fig. 1), a first axial side (considered as the side comprising element 20), and a second axial side (the side comprising element 60); 
a first end portion defining a shank (considered as 20 in Fig. 1) and a bend (see Fig. 1 where the bend is orthogonal and at the distal end of element 20), the shank extending from the first end of the arcuate central portion proximate the first axial side (see Fig. 1), the bend extending from the shank towards the second axial side (see Fig. 1 where the bend is going towards the second axial side in a curved manner), the bend defining a proximal end coupled to the shank and a distal end distal from the shank (see Fig. 1 where the distal end has nothing attached and the proximal end is attached to the shank), the bend defining an engagement surface (considered as the surface facing the coupling segment) and 
and spaced from the engagement surface (see Fig. 1 where the bottom surface is opposite and space from the engagement surface), the bottom surface lying in a plane (it can be seen that the bottom surface is lying in a plane that is curved), wherein the bottom surface faces away from the coupling segment such that the plane does not intersect the coupling segment (see Fig. 1 where it can be seen the plane would not intersect the coupling segment); and 
a second end portion (considered as 8 in Fig. 1 attached the arcuate portion) extending from the second end of the arcuate central portion, the second end portion comprising 
a fastener lug defining an opening (see Fig. 1 where there is an opening in the fastener lug), 
a ledge (considered as the portion extending beyond the lug; see the other coupling segment for further clarification) extending from the fastener lug (see Fig. 1 where there is a ledge extending from the fastener lug), the ledge oriented about orthogonal to the fastener lug (the ledge and fastener lug appear to be orthogonal to each other).

Claim 2, Korgaonkar discloses:
The coupling segment of claim 1, wherein the shank extends in a first direction and the bend extends in a second direction, and wherein the first direction is orthogonal to the second direction (see Fig. 1).

	Claim 4, Korgaonkar discloses:
The coupling segment of claim 1, the arcuate central portion defining a semi-cylindrical wall (see Fig. 1), the semi-cylindrical wall defining an axis concentric to the semi-cylindrical wall (an axis can be defined based on the semi-cylindrical wall).

	Claim 10, Korgaonkar discloses:
The coupling segment of claim 1, further comprising a stabilizer (considered as 50 in Fig. 1 on segment 4) extending between the first end of the central portion and the bend.	

	Claim 26, Korgaonkar discloses:
The coupling segment of claim 1, wherein the first end portion further comprises a rib (considered as 50 in Fig. 1 on segment 4) extending between the central portion and the bend (see Fig. 1), the rib further extending along an inner surface of the shank (see Fig. 1 where the rib is extending along an inner surface of the shank where the inner surface is facing towards the other coupling segment), the bend disposed radially outward from the rib (see Fig. 1).

	Claim 27, Korgaonkar discloses:
The coupling segment of claim 26, wherein the rib defines a sloped upper surface (see Fig. 1 where there are two sloped surfaces).

	Claim 28, Korgaonkar discloses:
The coupling segment of claim 27, wherein a height of the rib tapers from the central portion to the bend (see Fig. 1 where element 50 has two tapering portions).

	Allowable Subject Matter
Claims 11-13, 15-21, 24-25, and 29 are allowed.

s 3, 5-9 and 22-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hendrickson (U.S. Patent No. 5,380,052) discloses a similar device to Korgaonkar.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER TYLER RUFRANO whose telephone number is (571)272-6223. The examiner can normally be reached Mon - Fri 8:30AM to 4:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.T.R./Examiner, Art Unit 3679                                                                                                                                                                                                        
/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679